Title: To George Washington from Gouverneur Morris, 12 November 1788
From: Morris, Gouverneur
To: Washington, George



Dear General
Morrisania 12 Novr 1788

After many unforeseen Delays I am about shortly to take my Departure from Philadelphia for the Kingdom of France and expect to visit both Holland and England. When I desire to be favored with your Commands it is not the meer ceremonious Form of Words which you every Day meet from every Man you meet and which you know better than any Man to estimate at its true Value. Whether I can be useful to you in any Way I know not but this I know that you may command my best Endeavours And I now desist from farther Profession on that Subject because I am sure you know my Sincerity.
You will oblige me by giving me Letters of Introduction to those Persons who may in your opinion be useful to me and to whom you may think it proper to present me—Among others to Mr Jefferson with whom I have only a slight Acquaintance[.] I beleive I once mentd to you my Wish not to be encumbered with the Letters introductory of the many who are prone to give them. I think them a Kind of Paper Money which is not only of little Value but which is not always a reputable tho perhaps a legal Tender. I solicit yours as an undoubted Bill of Exchange which is Gold wherever it goes. Permit me however to pursue the mercantile Phrase (or Metaphor) and honestly to request

that you do not give me Credit for more than I am worth lest proving a Bankrupt you be called on by my Creditors.
I will pray your Care of the enclosed to Colo. Humphreys who I doubt not is still with you and will I expect come on with you in the Spring. I promised you some Chinese Piggs A Promise which I can perform only by Halves for my Boar being much addicted to Gallantry hung himself in Pursuit of meer common Sows And his Consort to asswage her Melancholy (for what alas can helpless Widows do) took up with a Paramour of Vulgar Race and thus her grunting Progeny have jowls and Bellies less big by Half than their Dam. Such however as I have such send I unto you And to piece and patch the Matter as well as I may In Company with the Piggs shall be sent a Pair of Chinese Geese Which are really the foolishest Geese I ever beheld for they chuse all Times for Sitting but the Spring And one of them is now actually engaged in that Business.
It would be too degrading to the Noble Race of Man should I introduce Politics after Hogs and Geese. This is a tolerable Excuse for saying Nothing but the Truth is I have Nothing to say I am of the Breed of Optimists and beleive that all will go well for you will certainly be seated in the Presidents Chair and will I am certain when there greatly Labor to prevent Things from going ill[.] As to the Rest I heartily agree in the Text that the Wisdom of Man is Foolishness with God having seen both Fools and Folly succeed in a most surprising Manner. And the only Key to such Sort of Success that ever I met with was in a sarcastic Remark on three old Lawyers of New York Smith given to the Study of Divinity Alexander deep in Mathematics & Chambers deep in Nothing. Smith said the Wag is always in the Clouds Alexander looses himself in Angles and Triangles The only sensible Man at the Bar is John Chambers for he talks nonsense to a common Jury.
Present I pray you my sincere Respects to Mrs Washington It is my fervent Wish that neither She nor you may regret the Shades of Mount Vernon But this is more my Wish than Expectation For I do not beleive it possible for you to be more happily placed at least if I may judge from what I saw and what I felt—It is Time to say Adieu having only Space to say I am Yours

Gouvr. Morris

